Title: To George Washington from Clement Biddle, 8 March 1789
From: Biddle, Clement
To: Washington, George



Phila. March 8th 1789

I had agreed with a Farmer for 100 Bs. Buckwheat to have been brot in, in time for the sailing of Capt. Carhart by whom I have sent a Bag with half a Bushel of Cocoa shells but the Farmer disappointed me in bringing it in, as I have been since told that he was offered 2/3 for the Buckwheat & I was to pay

him 2/ for it I have sixteen Bags ready & will fill them the Cheapest rate I can to ship by the first Vessel that will take it in, but will wait your final Orders whether or not to ship more as it will probably come at 2/3 or 2/4 and the freight may be reckoned about 3/. pennsa Currency a Bag of 3–1/4 or 4 Bushels Each there is no doubt but the Buckwheat Can be had tho’ I could not get it on the Breaking up of the snow on this Vessels midn⟨ight⟩ sailing. By this post I send the slippers & Clogs for Mrs Washington & have desired Mr Palmer to send me his Bill & receive the money for the whole.

Clement Biddle


1/2 Bushel Cocoa shells & bag——8/6 to your debit.

